741 N.W.2d 607 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Robert M. LIGHT, a Minnesota Attorney, Registration No. 214978.
No. A07-2128.
Supreme Court of Minnesota.
November 30, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an order of the North Dakota Supreme Court temporarily suspending respondent from the practice of law on allegations that respondent failed to communicate with clients, failed to perform services, arrived late and unprepared for a jury trial, and received a settlement of a personal injury matter by check made out to respondent and his client, unbeknownst to the client, and based on respondent's subsequent guilty plea to a felony charge of terrorizing and a misdemeanor charge of carrying a concealed firearm, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.15, and 8.4(b). The Director alleges that the facts of the petition demonstrate that continuation of respondent's authority to practice law poses a substantial threat of serious harm to the public within the meaning of Rule 16(a), RLPR, and warrants respondent's temporary suspension from the practice of law.
The Director and respondent have entered into a stipulation under which respondent, without admitting the allegations of the petition, waives the right to contest the temporary suspension and agrees to the immediate issuance of an order for temporary suspension pending the completion of these disciplinary proceedings.
This court has independently reviewed the file and approves the parties' stipulation.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that, effective as of the date of entry of this order, respondent Robert M. Light is temporarily suspended from the practice of law pending final determination of these disciplinary proceedings, pursuant to Rule 16(a), RLPR. Respondent shall fully comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
Helen M. Meyer
Associate Justice